UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 4)* Interval Leisure Group, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 46113M108 (CUSIP Number) December 31, 2011 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [_]Rule 13d-1(b) [X]Rule 13d-1(c) [_]Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No 46113M108 1. NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Ranger Global Advisors, LLC 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)[_] (b)[_] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 0 6. SHARED VOTING POWER 7. SOLE DISPOSITIVE POWER 0 8. SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) [X]2 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.34% TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO 1 The shares reported represent the aggregate holdings of the private fund advised by Ranger Global Advisors, LLC.Ranger Global Advisors, LLC and the other Reporting Persons (as defined below) may be deemed to be a group as defined in Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, and have filed this joint Schedule 13G accordingly. 2 Excludes shares and options held by the other Reporting Persons hereunder (as to which Ranger Global Advisors, LLC (i) has no voting, investment or dispositive power and (ii) disclaims beneficial ownership). CUSIP No 46113M108 1. NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Ranger Global, LP 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)[_] (b)[_] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 0 6. SHARED VOTING POWER 7. SOLE DISPOSITIVE POWER 0 8. SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) [X]4 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.34% TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN 3 The shares reported represent the holdings of Ranger Global, LP.Ranger Global, LP and the other Reporting Persons may be deemed to be a group as defined in Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, and have filed this joint Schedule 13G accordingly. 4 Excludes shares and options held by the other Reporting Persons hereunder (as to which Ranger Global, LP (i) has no voting, investment or dispositive power and (ii) disclaims beneficial ownership). CUSIP No 46113M108 1. NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Alexandre von Furstenberg 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)[_] (b)[_] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 0 6. SHARED VOTING POWER 7. SOLE DISPOSITIVE POWER 0 8. SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) [_] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.57% TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN; HC 5The shares reported represent the aggregate holdings of the private funds and accounts advised by Alexandre von Furstenberg.Alexandre Von Furstenberg and the other Reporting Persons may be deemed to be a group as defined in Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, and have filed this joint Schedule 13G accordingly. CUSIP No 46113M108 1. NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Diane von Furstenberg 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)[_] (b)[_] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 0 6. SHARED VOTING POWER 7. SOLE DISPOSITIVE POWER 0 8. SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) [X]7 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.06% TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN 6 The shares reported represent the holdings in the accounts owned by Diane von Furstenberg.Diane von Furstenberg and the other Reporting Persons may be deemed to be a group as defined in Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, and have filed this joint Schedule 13G accordingly. 7 Excludes shares and options held by the other Reporting Persons hereunder (as to which Diane von Furstenberg (i) has no voting, investment or dispositive power and (ii) disclaims beneficial ownership). CUSIP No 46113M108 1. NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Barry Diller 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)[_] (b)[_] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 0 6. SHARED VOTING POWER 7. SOLE DISPOSITIVE POWER 0 8. SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) [X]9 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.1% TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN 8 The shares reported represent the holdings in the accounts owned by Barry Diller and include options to purchase 759,941 shares of Interval Leisure Group, Inc.'s Common Stock.With respect to the "Shared Dispositive Power" shares, this amount includes certain shares held by The Diller-von Furstenberg Family Foundation, for which Barry Diller retains investment and trading discretion. Barry Diller and the other Reporting Persons may be deemed to be a group as defined in Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, and have filed this joint Schedule 13G accordingly. 9 Excludes shares and options held by the other Reporting Persons hereunder (as to which Barry Diller (i) has no voting, investment or dispositive power and (ii) disclaims beneficial ownership). CUSIP No 46113M108 1. NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) The Diller – von Furstenberg Family Foundation 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)[_] (b)[_] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 0 6. SHARED VOTING POWER 7. SOLE DISPOSITIVE POWER 0 8. SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) [X]11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.79% TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) 00 10 The shares reported represent the holdings in the accounts of The Diller-von Furstenberg Family Foundation.The Diller-von Furstenberg Family Foundation and the other Reporting Persons may be deemed to be a group as defined in Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, and have filed this joint Schedule 13G accordingly. 11 Excludes shares and options held by the other Reporting Persons hereunder (as to which The Diller-von Furstenberg Family Foundation (i) has no voting, investment or dispositive power and (ii) disclaims beneficial ownership). THIS IS THE FOURTH AMENDMENT TO SCHEDULE 13G BEING FILED BY EACH OF THE REPORTING PERSONS WITH THE EXCEPTION OF RANGER GLOBAL ADVISORS, LLC AND RANGER GLOBAL, LP.THIS IS THE INITIAL SCHEDULE 13G BEING FILED BY RANGER GLOBAL ADVISORS, LLC AND RANGER GLOBAL, LP. CUSIP No 46113M108 Item 1. (a). Name of Issuer: Interval Leisure Group, Inc. (b). Address of Issuer's Principal Executive Offices: 6262 Sunset Drive Miami, FL 33143 United States of America Item 2. (a). Name of Person Filing: Ranger Global Advisors, LLC Ranger Global, LP Alexandre von Furstenberg Diane von Furstenberg Barry Diller The Diller-von Furstenberg Family Foundation (b). Address of Principal Business Office, or if None, Residence: Ranger Global Advisors, LLC 9465 Wilshire Boulevard Beverly Hills, CA 90212 United States of America Ranger Global, LP 9465 Wilshire Boulevard Beverly Hills, CA 90212 United States of America Alexandre von Furstenberg c/o Ranger Global Advisors, LLC 9465 Wilshire Boulevard Beverly Hills, CA 90212 United States of America Diane von Furstenberg 440 West 14th Street New York, NY 10014 United States of America Barry Diller c/o IAC 555 West 18th Street New York, New York 10011 United States of America The Diller-von Furstenberg Family Foundation c/o IAC/InterActiveCorp 555 West 18th Street, 5th Floor New York, New York 10011 United States of America (c) Citizenship: Ranger Global Advisors, LLC – Delaware Ranger Global, LP – Delaware Alexandre von Furstenberg – United States of America Diane von Furstenberg – United States of America Barry Diller – United States of America The Diller-von Furstenberg Family Foundation – Delaware (d). Title of Class of Securities: Common Stock (e). CUSIP Number: 46113M108 Item 3. If This Statement is filed pursuant to ss.240.13d-1(b) or 240.13d-2(b), or (c), check whether the person filing is a (a) [_] Broker or dealer registered under Section 15 of the Exchange Act (15 U.S.C. 78c). (b) [_] Bank as defined in Section 3(a)(6) of the Exchange Act (15 U.S.C. 78c). (c) [_] Insurance company as defined in Section 3(a)(19) of the Exchange Act (15 U.S.C. 78c). (d) [_] Investment company registered under Section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8). (e) [_] An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) [_] An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) [_] A parent holding company or control person in accordance with Rule 13d-1(b)(1)(ii)(G); (h) [_] A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C.1813); (i) [_] A church plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) [_] Group, in accordance with s.240.13d-1(b)(1)(ii)(J). Item 4. Ownership. Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a) Amount beneficially owned: Ranger Global Advisors, LLC – 189,5041 Ranger Global, LP – 189,5043 Alexandre von Furstenberg – 3,118,6295 Diane von Furstenberg – 31,2156 Barry Diller – 2,869,4328 The Diller-von Furstenberg Family Foundation –443,91510 (b) Percent of class: Ranger Global Advisors, LLC – 0.34% Ranger Global, LP – 0.34% Alexandre von Furstenberg – 5.57% Diane von Furstenberg – 0.06% Barry Diller – 5.1% The Diller-von Furstenberg Family Foundation – 0.79% (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote Ranger Global Advisors, LLC – 0 Ranger Global LP – 0 Alexandre von Furstenberg – 0 Diane von Furstenberg – 0 Barry Diller – 0 The Diller-von Furstenberg Family Foundation - 0 (ii) Shared power to vote or to direct the vote Ranger Global Advisors, LLC – 189,5041 Ranger Global, LP – 189,5043 Alexandre von Furstenberg – 3,118,6295 Diane von Furstenberg – 31,2156 Barry Diller – 2,869,4328 The Diller-von Furstenberg Family Foundation - 443,91510 (iii) Sole power to dispose or to direct the disposition of Ranger Global Advisors, LLC – 0 Ranger Global, LP – 0 Alexandre von Furstenberg – 0 Diane von Furstenberg – 0 Barry Diller – 0 The Diller-von Furstenberg Family Foundation - 0 (iv) Shared power to dispose or to direct the disposition of Ranger Global Advisors, LLC – 189,5041 Ranger Global, LP – 189,5043 Alexandre von Furstenberg – 3,118,6295 Diane von Furstenberg – 31,2156 Barry Diller – 2,869,4328 The Diller-von Furstenberg Family Foundation - 443,91510 Item 5. Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following [ ]. Item 6. Ownership of More Than Five Percent on Behalf of Another Person. If any other person is known to have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, such securities, a statement to that effect should be included in response to this item and, if such interest relates to more than five percent of the class, such person should be identified.A listing of the shareholders of an investment company registered under the Investment Company Act of 1940 or the beneficiaries of employee benefit plan, pension fund or endowment fund is not required. N/A Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company. If a parent holding company has filed this schedule, pursuant to Rule 13d-1(b)(1)(ii)(G), so indicate under Item 3(g) and attach an exhibit stating the identity and the Item 3 classification of the relevant subsidiary.If a parent holding company has filed this schedule pursuant to Rule 13d-1(c) or Rule 13d-1(d), attach an exhibit stating the identification of the relevant subsidiary. N/A Item 8. Identification and Classification of Members of the Group. If a group has filed this schedule pursuant to §240.13d-1(b)(1)(ii)(J), so indicate under Item 3(j) and attach an exhibit stating the identity and Item 3 classification of each member of the group.If a group has filed this schedule pursuant to §240.13d-1(c) or §240.13d-1(d), attach an exhibit stating the identity of each member of the group. See Exhibit A hereof Item 9. Notice of Dissolution of Group. Notice of dissolution of a group may be furnished as an exhibit stating the date of the dissolution and that all further filings with respect to transactions in the security reported on will be filed, if required, by members of the group, in their individual capacity.See Item 5. N/A Item 10. Certification. By signingbelow we certify that, to the best of our knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of thesecurities and were not acquired and are not held in connection with or as a participant in any transaction having such purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. February 14, 2012 (Date) RANGER GLOBAL ADVISORS, LLC* By: /s/ Alexandre von Furstenberg (Signature) Alexandre von Furstenberg, Managing Member (Name/Title) February 14, 2012 (Date) RANGER GLOBAL, LP* By: Ranger Global Advisors, LLC, its General Partner By: /s/ Alexandre von Furstenberg (Signature) Alexandre von Furstenberg, Managing Member (Name/Title) February 14, 2012 (Date) Alexandre von Furstenberg* By: /s/ Alexandre von Furstenberg (Signature) Alexandre von Furstenberg (Name/Title) February 14, 2012 (Date) THE DILLER-VON FURSTENBERGFAMILY FOUNDATION* By: /s/ Barry Diller (Signature) Barry Diller (Name/Title) February 14, 2012 (Date) Diane von Furstenberg* By: /s/ Diane von Furstenberg (Signature) Diane von Furstenberg (Name/Title) February 14, 2012 (Date) Barry Diller* By: /s/ Barry Diller (Signature) Barry Diller (Name/Title) *The Reporting Persons disclaim beneficial ownership in the shares reported herein except to the extent of their pecuniary interest therein. The original statement shall be signed by each person on whose behalf the statement is filed or his authorized representative.If the statement is signed on behalf of a person by his authorized representative other than an executive officer or general partner of the filing person, evidence of the representative's authority to sign on behalf of such person shall be filed with the statement, provided, however, that a power of attorney for this purpose which is already on file with the Commission may be incorporated by reference.The name and any title of each person who signs the statement shall be typed or printed beneath his signature. Note.Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See s.240.13d-7 for other parties for whom copies are to be sent. Attention.Intentional misstatements or omissions of fact constitute Federal criminal violations (see 18 U.S.C. 1001). AGREEMENT The undersigned agree that this Schedule 13G, Amendment No. 4, dated February 14, 2012 relating to the Common Stock of Interval Leisure Group, Inc. shall be filed on behalf of the undersigned. February 14, 2012 (Date) RANGER GLOBAL ADVISORS, LLC* By: /s/ Alexandre von Furstenberg (Signature) Alexandre von Furstenberg, Managing Member (Name/Title) February 14, 2012 (Date) RANGER GLOBAL, LP* By: Ranger Global Advisors, LLC, its General Partner By: /s/ Alexandre von Furstenberg (Signature) Alexandre von Furstenberg, Managing Member (Name/Title) February 14, 2012 (Date) Alexandre von Furstenberg* By: /s/ Alexandre von Furstenberg (Signature) Alexandre von Furstenberg (Name/Title) February 14, 2012 (Date) THE DILLER-VON FURSTENBERGFAMILY FOUNDATION* By: /s/ Barry Diller (Signature) Barry Diller (Name/Title) February 14, 2012 (Date) Diane von Furstenberg* By: /s/ Diane von Furstenberg (Signature) Diane von Furstenberg (Name/Title) February 14, 2012 (Date) Barry Diller* By: /s/ Barry Diller (Signature) Barry Diller (Name/Title) *The Reporting Persons disclaim beneficial ownership in the shares reported herein except to the extent of their pecuniary interest therein. The original statement shall be signed by each person on whose behalf the statement is filed or his authorized representative.If the statement is signed on behalf of a person by his authorized representative other than an executive officer or general partner of the filing person, evidence of the representative's authority to sign on behalf of such person shall be filed with the statement, provided, however, that a power of attorney for this purpose which is already on file with the Commission may be incorporated by reference.The name and any title of each person who signs the statement shall be typed or printed beneath his signature. Note.Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See s.240.13d-7 for other parties for whom copies are to be sent. Attention.Intentional misstatements or omissions of fact constitute Federal criminal violations (see 18 U.S.C. 1001). EXHIBIT A IDENTITY OF GROUP MEMBERS PURSUANT TO ITEM 8 The members of the group are: i)Ranger Global Advisors, LLC; ii)Ranger Global, LP; iii)Alexandre von Furstenberg; iv)Diane von Furstenberg; v)Barry Diller; and vi) The Diller-von Furstenberg Family Foundation. SK 27
